Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 3, 6-11 and 13-16 are allowable over the prior art of record because the prior art does not teach or suggest a method for electrochemically reducing carbon dioxide to methanol, comprising the steps of electropolishing, electrochemically depositing, electrochemically reducing and isolating as presently claimed, esp., the step of electropolishing a copper electrode to form an atomically smooth copper electrode by: placing the copper electrode in a first electrolyte solution consisting of a 0.2 molar (M) solution of ethylene glycol and a 3 M solution of phosphoric acid.
	The prior art does not contain any language that teaches or suggests the above. Walton teaches 1 mole H3PO4 (85.8%) plus 1 mole ethylene glycol (100%) [page 221, Table III]. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 18, 2022